DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 7-9, 11-14 and 16-19 are currently pending.
	
Response to Arguments
Applicant’s arguments, see pages 8-14, filed on 05/11/2022, have been fully considered.
Applicant’s arguments in regard to the rejections of claims 1 and 7 in view of Swayne and Lee have been considered and are persuasive. In the light of the arguments and the amendment to the claims, the rejections of claims 1 and 7 have been withdrawn.
Applicant’s arguments in regard to the combination of Gross and Swayne are not persuasive. 
The applicant argues that a person of ordinary skill in the art would not have combined Gross and Swayne, and that Gross does not provide any feature to hold or position the cleaning unit and that there is not suggestion in the combined teaching of the references of a receiving means and a counter receiving means of a cleaning insert with supporting body and cleaning unit with chamber and cleaning composition.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Gross and Swayne, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Goss teaches an insert (rack, figure 1, #6) comprising a receiving means (see figure 1) for receiving a cleaning unit (figure 1, #7) with a cleaning composition in reversibly fixed manner (see figures 1 and 2) and a supporting body connected to the receiving means (see figure 1) for positioning the receiving means relative to the cooking space (see figure 1) (English translation, page 4, lines 3-10). Goss does not teach that the cleaning unit comprises a counter-receiving means for reversibly fixing the cleaning unit to the cleaning insert. However, Swayne teaches an unit for an insert (see figures 1 and 2), wherein the unit (a steam unit) comprises a chamber (reservoir, figure 1, #8) containing a composition (e.g. water/steam) for dispensing the composition into a cooking space of a cooking appliance [0028-0029], wherein the chamber comprises outer flanges (figure 2, #13) or hooks [0034] for fixing the unit to the insert (oven rack) (see figures 1, 2, 13 and 14). Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus disclosed by Goss, wherein the cleaning unit comprises outer flanges or hooks (reads on “counter receiving means”) as taught by Swayne for fixing and/or suspending the cleaning unit to the baking rack, for the purpose of engaging or securing the cleaning unit to the baking rack as disclosed by Swayne [0030 and 0034].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is unclear because it recites “connecting the cleaning unit to the cleaning insert comprises forming a cleaning unit to cleaning insert formfit connection configured as at least one of a bayonet lock, a snap-in connection and a latch connection”. It appears that the intended meaning may be “connecting the cleaning unit to the cleaning insert comprises forming a formfit connection configured as at least one of a bayonet lock, a snap-in connection and a latch connection”, and this meaning will be used for purposes of examination.

Claim 19 is unclear, because it recites “the formfit element and the counter-formfit-locking element define a cleaning unit to cleaning insert formfit connection configured as at least one of a bayonet lock, a snap-in connection and a latch connection”. It appears that the intended meaning may be “the formfit element and the counter-formfit-locking element define a formfit connection configured as at least one of a bayonet lock, a snap-in connection and a latch connection”, and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE102014207558 to Goss et al. (hereinafter “Goss”) in view of US 2020/0011536 to Swayne et al. (hereinafter “Swayne”).
Regarding claim 7, Goss teaches a cleaning combination for a cooking appliance comprising an insert (rack, figure 1, #6) comprising a receiving means (see figure 1) for receiving a cleaning unit (figure 1, #7) with a cleaning composition in reversibly fixed manner (see figures 1 and 2) and a supporting body connected to the receiving means (see figure 1) for positioning the receiving means relative to the cooking space (see figure 1), wherein the receiving means comprises a carrier for the food to be cooked (see figure 1) (English translation, page 4, lines 3-10), and the cleaning unit comprises a cleaning composition (figure 2, #12), a chamber in which the cleaning composition is arranged, having a dispensing opening (figure 2, #13) for dispensing the cleaning composition into a cooking space of a cooking appliance (see figures 1 and 2) (English translation, page 4, lines 3-23). In addition, Gross teaches that the cleaning composition comprises at least two ingredients (English translation, page 2, lines 22-25). 
Goss does not teach that the cleaning unit comprises a counter-receiving means for reversibly fixing the cleaning unit to the cleaning insert.
However, Swayne teaches an unit for an insert (see figures 1 and 2), wherein the unit (a steam unit) comprises a chamber (reservoir, figure 1, #8) containing a composition (e.g. water/steam) for dispensing the composition into a cooking space of a cooking appliance [0028-0029], wherein the chamber comprises outer flanges (figure 2, #13) or hooks [0034] (reads on “counter receiving means”) for fixing the unit to the insert (oven rack) (see figures 1, 2, 13 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Goss, wherein the cleaning unit comprises outer flanges or hooks (reads on “counter receiving means”) as taught by Swayne for fixing and/or suspending the cleaning unit to the baking rack, for the purpose of engaging or securing the cleaning unit to the baking rack as disclosed by Swayne [0030 and 0034].

Regarding claim 8, Swayne further teaches that the outer flanges (figure 2, #13) or hooks [0034] (reads on “counter receiving means”) have a counter-form fit locking element for a form fit connection to the insert (see figures 1 and 2) [0030].

Regarding claim 9, Gross/Swayne does not explicitly teach that the outer flanges or hooks (reads on “counter receiving means”) are connected to the chamber in one piece. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gross/Swayne by making the outer flanges or hooks (reads on “counter receiving means”) integral to the chamber, since it has been held that the use of a one piece construction instead of several part secured together as disclosed in Gross/Swayne would be merely a matter of obvious engineering choice. Consult MPEP 2144.04V.

Regarding claim 11, the combination of Gross and Swayne teaches that the cleaning unit and the backing rack can be configured so that the cleaning unit penetrates the support body of the baking rack when the cleaning unit is attached to the baking rack (see figures 1 and 2 of Swayne).

Regarding claim 12, Gross/Swayne does not teach that the cleaning composition can be dispensed from the chamber by gravity through the 25dispensing opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Gross/Swayne wherein the dispensing opening of the cleaning unit is rearranged such that the cleaning composition can be dispensed from the chamber by gravity through the 25dispensing opening with reasonable expectation of success, in order to facilitate the dispensing of the cleaning composition to the bottom surface of the oven. In addition, the rearrangement of parts is an obvious matter of design choice. Consult MPEP 2144.04 IV.

Regarding claim 13, Gross teaches a method for cleaning a cooking appliance comprising the steps of providing a combination for a cooking appliance comprising an insert (rack, figure 1, #6) comprising a receiving means (see figure 1) for receiving a cleaning unit (figure 1, #7) with a cleaning composition in reversibly fixed manner (see figures 1 and 2) and a supporting body connected to the receiving means (see figure 1) for positioning the receiving means relative to the cooking space (see figure 1), wherein the receiving means comprises a carrier for the food to be cooked (see figure 1) (English translation, page 4, lines 3-10), and a cleaning unit comprising a cleaning composition (figure 2, #12), a chamber in which the cleaning composition is arranged, having a dispensing opening (figure 2, #13) for dispensing the cleaning composition into a cooking space of a cooking appliance (see figures 1 and 2) (English translation, page 4, lines 3-23), positioning the insert (rack) with the cleaning unit in the cooking space (see figure 1), and dispensing the cleaning composition through the dispensing opening into the cooking space for cleaning the cooking chamber (English translation, page 4, lines 3-23). In addition, Gross teaches that the cleaning composition comprises at least two ingredients (English translation, page 2, lines 22-25).
Goss does not teach that the cleaning unit comprises a counter-receiving means for reversibly fixing the cleaning unit to the cleaning insert, and the steps of providing the combination outside the cooking space, connecting the cleaning unit to the insert (rack) by attaching the counter-receiving means to the receiving means, 5and removing the insert (rack) with the chamber from the cooking 10space.
However, Swayne teaches a method for delivering steam to a cooking appliance and a combination unit comprising an unit for an insert (see figures 1 and 2), wherein the unit (a steam unit) comprises a chamber (reservoir, figure 1, #8) containing a composition (e.g. water/steam) for dispensing the composition into a cooking space of a cooking appliance [0028-0029], wherein the chamber comprises outer flanges (figure 2, #13) or hooks (reads on “counter receiving means”) for fixing the unit to the insert (oven rack) (see figures 1, 2, 13 and 14). In addition, Swayne teaches the steps of providing the combination outside the cooking space [0028], connecting the cleaning unit to the insert (rack) by attaching the counter-receiving means to the receiving means [0030], 5and removing the insert (rack) with the chamber from the cooking 10space [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Goss, wherein the cleaning unit comprises outer flanges or hooks (reads on “counter receiving means”) as taught by Swayne for fixing the cleaning unit to the baking rack, for the purpose of engaging or securing the cleaning unit to the baking rack as disclosed by Swayne [0030 and 0034].
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Goss, with the steps of providing the cleaning combination outside the cooking space, connecting the cleaning unit to the insert (rack) by attaching the counter-receiving means to the receiving means, 5and removing the insert (rack) with the chamber from the cooking 10space, for the purpose of engaging and/or removing the reservoir from the rack as disclosed by Swayne [0028-0030].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DE102014207558 to Goss et al. (hereinafter “Goss”) in view of US 2020/0011536 to Swayne et al. (hereinafter “Swayne”), and in further view of US 2018/0299137 to Budich (hereinafter “Budich”).
Regarding claim 14, Gross/Swayne does not teach a temperature-induced opening of two sealing layers of the cleaning unit to release two different cleaning ingredients of the cleaning composition at different ac15tivation temperatures.
Budich teaches a method for cleaning a cooking device (abstract) comprising the step of delivering cleaning compositions to the interior surface of the cooking appliance, wherein the cleaning method comprises the step of using a cleaning unit comprising a temperature-induced opening of two sealing layers of the cleaning unit to release two different cleaning ingredients of the cleaning composition at different ac15tivation temperatures [0026, and 0063-0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gross/Swayne with a temperature-induced opening of two sealing layers of the cleaning unit to release two different cleaning ingredients of the cleaning composition at different ac15tivation temperatures as taught by Budich for the purpose of delivering different compositions at different times during the cleaning process as taught by Budich [0026, and 0063-0065].

Allowable Subject Matter
Claims 1-5 and 17 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: DE102014207558 to Goss et al., which teaches a cleaning combination for a cooking appliance comprising an insert (rack, figure 1, #6) comprising a receiving means (see figure 1) for receiving a cleaning unit (figure 1, #7) with a cleaning composition in reversibly fixed manner (see figures 1 and 2) and a supporting body connected to the receiving means (see figure 1) for positioning the receiving means relative to the cooking space (see figure 1), wherein the receiving means comprises a carrier for the food to be cooked (see figure 1) (English translation, page 4, lines 3-10), and the cleaning unit comprises a cleaning composition (figure 2, #12), a chamber in which the cleaning composition is arranged, having a dispensing opening (figure 2, #13) for dispensing the cleaning composition into a cooking space of a cooking appliance (see figures 1 and 2) (English translation, page 4, lines 3-23), and U.S. 2020/0011536 to Swayne et al., which teaches an unit for an insert (see figures 1 and 2), wherein the unit (a steam unit) comprises a chamber (reservoir, figure 1, #8) containing a composition (e.g. water/steam) for dispensing the composition into a cooking space of a cooking appliance [0028-0029], wherein the chamber comprises outer flanges (figure 2, #13) or hooks [0034] for fixing the unit to the insert (oven rack) (see figures 1, 2, 13 and 14).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the receiving means comprises a formfit element for a formfit connection to the cleaning unit, the formfit connection being configured to form at least one of a bayonet lock, a snap-in connection and a latch connection with the cleaning unit as disclosed in claims 1 and 18, in combination with the other structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714